          Case 1:17-cr-00965-JB Document 197 Filed 05/18/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

              Plaintiff,
vs.                                                                       No. CR 17-00965 JB

KIRBY CLEVELAND,

              Defendant.

      ORDER GRANTING UNOPPOSED MOTION TO CONTINUE SENTENCING
                         HEARING [DOC. 196]

       This Matter having come before the Court on Defendant Kirby Cleveland’s Emergency

Motion to Continue Sentencing Hearing [Doc. 196], the Court having reviewed the motion and

noting the United States does not oppose the relief requested therein, and the Court being

otherwise advised in the premises, the Court hereby GRANTS the motion.

       The sentencing hearing scheduled for May 19-20, 2021, is VACATED and rescheduled

for June 28, 2021, from 9:00 a.m. to 5:00 p.m.

       A status conference is scheduled for June 14, 2021, at 4:00 p.m.

       IT IS SO ORDERED.




                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE
